     Case 1:17-cr-00300-DAD-BAM Document 59 Filed 09/30/20 Page 1 of 2


1    Caroline C. McCreary, #176563
     7081 N. Marks Avenue, Suite 104, PMB 302
2    Fresno, California 93711
     Telephone: (559) 696-4529
3
     Attorney for Defendant: Chester L. Neal
4
5
                             IN THE UNITED STATES DISTRICT COURT
6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7
8
      UNITED STATES OF AMERICA,                  )    No. 1:17CR00300-1 DAD-BAM
9                                                )
                           Plaintiff,            )
10                                               )    STIPULATION AND ORDER FOR
      vs.                                        )    EXTENSION OF SELF-SURRENDER
11                                               )    DATE
      CHESTER L. NEAL                            )
12                                               )
                           Defendant.            )
13                                               )    JUDGE: Hon. Dale A. Drozd
14
15           Mr. Neal, by and through undersigned counsel of record, Caroline C. McCreary, and

16   Plaintiff United States of America, Grant Rabenn, hereby stipulate as follows:

17          To move Mr. Neal’s surrender date currently set from October 10, 2020. Both parties

18   seek a continued surrender date to March 10, 2021 based upon the findings of the court in

19   granting the prior request for a continued surrender date, specifically, the ongoing Covid-19

20   pandemic. Therefore, based on the above-stated facts, the parties agree justice is served in

21   allowing a brief continuance of Mr. Neal’s surrender date in response to the continued spread of

22   the Covid-19 virus.

23          IT IS SO STIPULATED

24          Dated September 30, 2020.                     /s/ Caroline C. McCreary
                                                          Caroline C. McCreary
25                                                        Counsel for Defendant
                                                          Chester Neal
26
                                                          /s/ Grant Rabenn
27
                                                          Grant Rabenn
28                                                        McGregor W. Scott
                                                          United States Attorney


                                                      1
     Case 1:17-cr-00300-DAD-BAM Document 59 Filed 09/30/20 Page 2 of 2


1                                 FINDINGS AND ORDER
2    IT IS SO ORDERED.
3
        Dated:   September 30, 2020
4                                             UNITED STATES DISTRICT JUDGE

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2
